Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 1 of 9 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

 BOBRA POWELL,

        Plaintiff,

 -VS-                                               CASE NO.:

 SANTANDER CONSUMER USA, INC.,

        Defendant.
                                                /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, Bobra Powell, (hereinafter “Plaintiff”) by and through

 the undersigned counsel, and sues Defendant, SANTANDER CONSUMER USA, INC.,

 (hereinafter “Defendant”), and in support thereof respectfully alleges violations of the

 Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida

 Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

                                       INTRODUCTION

         1.          The TCPA was enacted to prevent companies like Defendant from

 invading American citizen’s privacy and prevent abusive “robo-calls.”

         2.          “The TCPA is designed to protect individual consumers from receiving

 intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

 S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

         3.          “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

 *1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

 dinner at night; they force the sick and elderly out of bed; they hound us until we want to


                                               1
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 2 of 9 PageID 2




 rip the telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings

 presumably intended to give telephone subscribers another option: telling the autodialers

 to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

 2014).

          4.        According     to the    Federal   Communications     Commission    (FCC),

 “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

 200,000 complaints each year – around 60 percent of all the complaints…Some private

 analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

 month         in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

 robocalls-spoofing

                                  JURISDICTION AND VENUE

          5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

 ($75,000.00) exclusive of attorney fees and costs.

          6.        Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

 violations of the TCPA.

          7.        Subject matter jurisdiction, federal question jurisdiction, for purposes of

 this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

 district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States; and this action involves violations of

 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

 and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)


                                                  2
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 3 of 9 PageID 3




         8.      The alleged violations described herein occurred in St. Johns County,

 Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2)

 as it is the judicial district in which a substantial part of the events or omissions giving

 rise to this action occurred.

                                    FACTUAL ALLEGATIONS

         9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

 St. Johns County, Florida

         10.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

         11.     Plaintiff is an “alleged debtor.”

         12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

 Cir. 2014).

         13.     Defendant, is a corporation which is headquartered in Dallas, Texas with

 its principal place of business located at 1601 Elm Street, and which conducts business in

 the State of Florida through its registered agent, C T Corporation System located at 1200

 South Pine Island Rd., Plantation, FL, 33324.

         14.     The debt that is the subject matter of this Complaint is a “consumer debt”

 as defined by Florida Statute §559.55(6).

         15.     Defendant is a “creditor” as defined in Florida Statute §559.55(5).

         16.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

 sixty (60) times in an attempt to collect a debt.




                                                3
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 4 of 9 PageID 4




        17.     Defendant attempted to collect an alleged debt from Plaintiff by this

 campaign of telephone calls.

        18.     Some or all of the calls the Defendant made to Plaintiff’s cellular

 telephone number were made using an “automatic telephone dialing system” which has

 the capacity to store or produce telephone numbers to be called, using a random or

 sequential number generator (including but not limited to a predictive dialer) or an

 artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an

 autodialer because of the vast number of calls he received and because he heard a pause

 when he answered his telephone before a voice came on the line from Defendant.

        19.     Plaintiff believes the calls were made using equipment which has the

 capacity to store numbers to be called and to dial such numbers automatically.

        20.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (904) ***-1741, and was the called party and recipient of Defendant’s calls.

        21.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

 the calls were being initiated from, but not limited to the following telephone number:

 (888) 222-4227.

        22.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

 cellular telephone (904) ***-1741 in an attempt to collect on an auto loan.

        23.     Over the last year Plaintiff instructed Defendant’s agent(s) to stop calling

 his cellular telephone.




                                               4
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 5 of 9 PageID 5




            24.   In or around, April of 2019, Plaintiff communicated with Defendant from

 his aforementioned cellular telephone number and instructed Defendant’s agent to cease

 calling.

            25.   Specifically, Plaintiff told Defendant’s agent that “this is not my bill, this

 is her car, don’t call me.”

            26.   Defendant has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

 cellular telephone in this case.

            27.   Defendant’s corporate policy is structured so as to continue to call

 individuals like Plaintiff, despite these individuals explaining to Defendant they wish for

 the calls to stop.

            28.   Defendant has numerous other federal lawsuits pending against it alleging

 similar violations as stated in this Complaint.

            29.   Defendant has numerous complaints across the country against it asserting

 that its automatic telephone dialing system continues to call despite requested to stop.

            30.   Defendant has had numerous complaints from consumers across the

 country against it asking to not be called; however, Defendant continues to call the

 consumers.

            31.   Not a single call placed by Defendant to Plaintiff were placed for

 “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

            32.   Defendant willfully and/or knowingly violated the TCPA with respect to

 Plaintiff.



                                                5
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 6 of 9 PageID 6




        33.     From each and every call placed without consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

 intrusion upon his right of seclusion.

        34.     From each and every call without express consent placed by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of occupation of his cellular

 telephone line and cellular telephone by unwelcome calls, making the telephone

 unavailable for legitimate callers or outgoing calls while the telephone was ringing from

 Defendant’s calls.

        35.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

 his time. For calls he answered, the time he spent on the call was unnecessary as he

 repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

 time to unlock the telephone and deal with missed call notifications and call logs that

 reflected the unwanted calls. This also impaired the usefulness of these features of

 Plaintiff’s cellular telephone, which are designed to inform the user of important missed

 communications.

        36.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to

 Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

 answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

 telephone and deal with missed call notifications and call logs that reflected the unwanted




                                              6
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 7 of 9 PageID 7




 calls. This also impaired the usefulness of these features of Plaintiff’s cellular telephone,

 which are designed to inform the user of important missed communications.

         37.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

 Plaintiff’s cellular telephone’s battery power.

         38.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone where a voice message was left which occupied space in

 Plaintiff’s telephone or network.

         39.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

 namely his cellular telephone and his cellular telephone services.

         40.     As a result of the calls described above, Plaintiff suffered an invasion of

 privacy. Plaintiff was also affect in a personal and individualized way by distress and

 aggravation.

                                             COUNT I
                                      (Violation of the TCPA)

         41.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty

 (40) as if fully set forth herein.

         42.     Defendant willfully violated the TCPA with respect to Plaintiff, especially

 for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

 notified Defendant that he wished for the calls to stop.




                                                 7
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 8 of 9 PageID 8




         43.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

 cellular telephone using an automatic telephone dialing system or prerecorded or artificial

 voice without Plaintiff’s prior express consent in violation of federal law, including 47

 U.S.C § 227(b)(1)(A)(iii).

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against SANTANDER CONSUMER USA, INC. for statutory

 damages, punitive damages, actual damages, treble damages, enjoinder from further

 violations of these parts and any other such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

         44.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty

 (40) as if fully set forth herein

         45.     At all times relevant to this action Defendant is subject to and must abide

 by the laws of the State of Florida, including Florida Statute § 559.72.

         46.     Defendant has violated Florida Statute § 559.72(7) by willfully

 communicating with the debtor or any member of his or her family with such frequency

 as can reasonably be expected to harass the debtor or his or her family.

         47.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging

 in other conduct which can reasonably be expected to abuse or harass the debtor or any

 member of his or her family.

         48.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

 prior and continuous sustaining of damages as described by Florida Statute § 559.77.




                                                8
Case 3:19-cv-00963-MMH-JBT Document 1 Filed 08/20/19 Page 9 of 9 PageID 9




           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against SANTANDER CONSUMER USA, INC. for statutory

 damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

 further violations of these parts and any other such relief the court may deem just and

 proper.

                                            Respectfully submitted,

                                            /s/ Jason R. Derry, Esquire
                                            Jason R. Derry, Esquire
                                            Florida Bar No.: 0036970
                                            Morgan & Morgan, Tampa, P.A.
                                            One Tampa City Center
                                            201 North Franklin Street, 7th Floor
                                            Tampa, FL 33602
                                            Telephone: (813) 223-5505
                                            Facsimile: (813) 257-0577
                                            jderry@ForThePeople.com
                                            jkneeland@ForThePeople.com
                                            lstokes@ForThePeople.com
                                            Attorney for Plaintiff




                                             9
